*15DxssbNtxNg Opinion by
Judge Clay.
We are commanded by a rule of over a hundred years7 standing to resolve every doubt in favor of the constitutionality of every act of the legislature, and not to declare any act invalid unless plainly violative of the Constitution. One’s right to vote is of little value if his vote may be offset by an illegal vote. Therefore, it is just as important to safeguard the purity of the ¡ballot as it is to protect the citizen in his right to vote, and a law which will accomplish that purpose should not be lightly set aside.
It may be conceded that before our state constitutions contained any provisions respecting the registration of voters, registration acts were not looked upon with favor, and were frequently held invalid on the ground that they unduly restricted the constitutional right to vote; but as our Constitution empowers the legislature to provide for the general registration of voters, and adds, “Where registration is required, only persons registered shall have the right to vote,” it is clear that when registration is required, it is as much a constitutional qualification as any other requirement of that instrument, and there is no longer any reason for applying to the act the strict rule of construction which formerly prevailed.
The act in question does not provide for a registration that will be effective only fór a short time, but provides for a general registration that will be effective for all time, to be' followed by annual registrations of all qualified voters not theretofore registered. For the first year the act fixes three registration days, and for subsequent years only one registration day. It is conceded that three days afford the entire electorate, consisting of about one million voters, a reasonable opportunity for registering. Because of the efforts that will be made to get the voters to the polls, it is certain that practically all the voters will be registered the first year, and that in subsequent years when only one registration day is provided, not over ten per cent, or about one hundred thousand voters, will be entitled to register. Notwithstanding the fact that many thousand voters will be absent on the day of the election because of sickness or other causes, the framers of our 'Constitution provided only one day for holding elections. If one day affords a reasonable opportunity for all the voters to *16vote, and three days are sufficient to enable- a million voters to register, upon what theory can it be said that one day is not sufficient to enable one-tenth, or even one-third, of the voters to register?
But it is said that the act does not make suitable provision for .soldiers and sailors, state officers and those voters who become of age after the last registration and desire to participate in special elections occurring before the next registration. It is a matter of .common knowledge that soldiers and sailors who are in active service do not vote unless permitted to vote by mail, and even if we had a hundred registration days, no more would'register than would register under 'the act in question. Of course no anxiety need be felt about the state officers. An hour instead of a day will suffice for all who are in the flesh. Those opposed to the act insist that it does not apply to special elections, but let us .assume that it does. What, then, is the result? There will be no more local option elections, and as a great majority of the counties a-nd municipalities of the .state have already reached the debt limit, it is not probable that there will be very many bond issue elections. As .some of these elections will take place .at the general election, it will only be at rare intervals that any bond issue election will be held on some other day, and the number of voters who will be denied the right to participate, therein will be infinitesimally small. A registration act that does not afford ample time for purging the registration before the election is not worthy of the name, and it is practically impossible to frame an act that will accomplish this purpose 'and at the same time not work a hardship in individual cases. Therefore, it seems to me that a million voters should not be deprived of the benefits of a registration law, and the .state denied the right to have pure elections, merely because an insignificant number of voters might not have the opportunity to vote at a special election, if, perchance, it should happen that such an election should be called. On the whole, I am of the opinion that the objections to the act are so lacking in substance that they afford no reasonable basis for declaring the act unconstitutional.